DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-3, 5, 8-10, 15-26 are currently pending and rejected.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 17 has been originally presented as claim 6 of parent Application 16148846, however, the claim limitation does not have proper antecedent basis to the specification..

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites, “the internal chamber having an oxygen concentration that is less than 1% by volume within ninety seconds of depositing the dry ice and food in the internal chamber.”  While original claim 5 of parent application 16148846 and original claim 1 of this application support “the internal chamber having an oxygen concentration that is less than 1% by volume within ninety seconds of closing the packaging,” the original disclosure does not support that the oxygen concentration in the internal chamber “is less than 1% by volume within ninety seconds of depositing the dry ice and food in the internal chamber.”  There is not seen to be any disclosure in the original specification or drawings as filed that support the oxygen concentration being less than 1% within ninety seconds of depositing the dry ice and food in the internal chamber.
Claims 18-22 are rejected based on their dependence to claim 15.
Claim 18 recites the limitation, “wherein a size and quantity of perforations in the one or more layers of perforated film are configured such that no active atmospheric modification process is required to be applied.”  The original specification and claims do not recite that “a size and quantity of perforations in the one or more layers of perforated film are configured such that….”  That is, while the specification discusses that no active atmospheric modification process is applied after depositing the food and dry ice, the specification does not relate the exclusion of active atmospheric modification after depositing the food and dry ice with a particular size and quantity of perforations in the one or more layers of perforated film.  Therefore, the limitation is seen to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3, 5, 8-10, 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “said check valve comprising an inner barrier and a rigid outer barrier forming a dome.”  This limitation is unclear as to whether an in inner barrier and a rigid outer barrier form a dome, or whether only “a rigid outer barrier” forms a dome.  In light of the specification, the claim limitation has been construed to mean that “a rigid outer barrier” forms a dome. 
Claims 2-3, 5, 8-10 and 15-26 are rejected based on their dependence to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 15, 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Spangelo (WO 2016146623) in view of Hartman (US 20070232473), Mohsin (“Thermal and Mechanical Properties of Poly(vinyl alcohol) Plasticized with Glycerol”) and ChemEurope and in further view of Vitallo (US 20120027323 - cited on IDS).
Regarding claim 1, Spangelo teaches a food package comprising a flexible liner defining an internal chamber (see page 3, lines 16-17 - “sealable bag”).  Spangelo further teaches that there can be a check valve mounted to the liner, which would obviously have covered a wall aperture (see page 3, lines 4-6; see also, page 8, lines 24-32).   It would have been known to one having ordinary skill in the art, that a check valve is a one-way valve and therefore, it would have been obvious to one having ordinary skill in the art, that a one-way valve would have been configured to occupy a closed state blocking fluid communication between the internal chamber and ambient and an open state allowing fluid flow from the internal chamber through the wall aperture and into ambient.
Claim 1 differs from Spangelo in specifically reciting that, “said check valve comprising an inner barrier and a rigid outer barrier forming a dome, and the inner barrier comprising a peripheral adhesive and a central inner barrier comprising one or more layers of perforated film, the central inner barrier and the rigid outer barrier having different material compositions, the one or more layers of perforated film having a melting temperature less than the rigid outer barrier to permit the one or more layers of perforated film to melt and permanently seal the check valve in the closed state when localized heat is applied to the check valve; and said check valve disposed completely external to the interior chamber such that venting fluid crosses the wall aperture before reaching the check valve.”
Hartman teaches a one-way valve entirely on the exterior of the flexible container (see figures 10, 12A-D; paragraph 60).  
Since Spangelo is not specific regarding the location of the check valve, to thus modify Spangelo and to place the check valve completely external to the internal chamber, as taught by Hartman would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on conventional locations for similar types of valves. 
Regarding the particulars of the check valve structure, it is noted that Hartman teaches a check valve that includes an inner barrier (figure 10, item 130,150,154; together with figure 21A, item 292; paragraph 86); a rigid outer barrier (figure 10D, item 140; figure 12D, item 144; paragraph 74, 97-99), where the flaps can be construed as having a degree of rigidity, because they can flex open but can also be closed.  The inner barrier has been taught by Hartman to also comprise a peripheral adhesive (see figure 10, item 150;  paragraph 55) and a central inner barrier comprising a perforated film (figure 10, item 130; paragraph 67 - which teaches that the vent material can be a perforated film).  Hartman further teaches that the central inner barrier (130) can be made from polyethylene (see paragraph 67), while the outer barrier (140 - “cover layer”) can be made from polymer film materials, such as polyvinyl alcohol (paragraph 66).  Therefore Hartman teaches that the central inner barrier and the rigid outer barrier can have different material compositions.
As Spangelo already teaches a one way valve for releasing pressure from the interior of the package, and as Hartman also teaches an externally positioned one way valve also for releasing pressure from within a sealed food package, to thus modify Spangelo and to use known conventional one-way check valves would have been an obvious substitution of one conventional type of check valve for another, both equally recognized for relieving pressure within a sealed food package.  
Further regarding the limitation of, “the one or more layers of perforated film having a melting temperature less than the rigid outer barrier” it is noted that Hartman teaches that the rigid outer barrier has been taught to be materials such as polyvinyl alcohol (see paragraph 66).  Mohsin et al. evidences that polyvinyl alcohol without any glycerol can have a melting point of 230°C (see page 3106, Table II).  Hartman further teaches that the central inner barrier (i.e. perforated film 30, 130) can be made from materials such as polyethylene (paragraph 67), which can have a melting point of 130°C as evidenced by ChemEurope (see page 3, last paragraph “physical properties”), which is less than that disclosed for polyvinyl alcohol.  Therefore, in view of Hartman, the combination encompasses using a central inner barrier comprising a perforated film having a melting temperature that is less than the rigid outer barrier.  
Furthermore, in view of the combination teaching the rigid outer barrier having a higher melt temperature than that of the perforated film, the combination is also seen to be able to melt the one or more layers of perforated film to permanently seal the check valve “when” localized heat is applied to the check valve.   It is noted that this is seen to be an intended use of the claimed food package and that the valve as taught by the combination would have been capable of performing this function.
Regarding the rigid outer barrier forming a dome the above combination is not specific in this regard.  However, Vitallo also teaches a one-way valve positioned externally on a flexible package (see paragraph 3 - the base of the casing is permanently sealed to the exterior surface of the storage container; paragraph 41 - components 15 and 17 located at a predetermined height from the base and located in a plane above the outer surface of the bag: Thus it would have been obvious to one having ordinary skill in the art, that the check valve can be completely external to the interior chamber.)  The outer barrier is seen to comprise a peripheral base and a dome and where the dome comprises a plurality of flaps (see figure 10b and 10c).
Because Vitallo teaches an outer barrier slit structure that is similar to the outer barrier slit structure already taught by Hartman (see figure 12D to 13F), to thus modify the combination and use a domed outer barrier material would have been an obvious substitution of one conventional biased valve cover for another, both recognized for performing a similar function of being biased closed while allowing gas to exit the container when an internal pressure has been increased.  
Regarding claim 2, as shown in figure 10 and 11, Hartman teaches that the inner barrier also comprises a ring of adhesive (figure 10, item 154) disposed about the perforated film (130) for providing adhesion to the outer barrier.  
Regarding claim 3, as shown in figure 12D, Hartman teaches that the outer barrier comprises a plurality of flaps configured to occupy a plurality of open positions and a fully closed position.  As the reference teaches a one way check valve to release pressure within the sealed package, it would have been obvious that such flaps would have been biased to the fully closed position.
Regarding claim 15, Spangelo the package further comprising dry ice (see at least, the figures and page 5, lines 12-15; page 7, lines 8-38) and food within the internal chamber (see at least the abstract), thus teaching depositing food and dry ice into the container;  and where the liner is also taught to be sealed (page 6, lines 27-30).  
As the combination teaches a check valve that is used to allow gas to escape from the package and to subsequently close, it is seen that the check valve would be configured to allow the internal atmosphere within the internal chamber to vent through the open check valve until pressure within the liner stabilizes with ambient, thus causing the check valve to occupy the closed state.  That is, Spangelo’s package includes dry ice, which would necessarily sublimate (see page 7, lines 35-38) and Spangelo’s one-way valve is seen to be capable of opening to allow atmosphere within the chamber to vent until the pressure in the liner stabilizes so as to cause the check valve to close.   
Regarding the limitation of “the internal chamber having an oxygen concentration that is less than 1% by volume within ninety seconds of the depositing the dry ice and food in the internal chamber,” Spangelo teaches that the package is also configured to vent out any residual oxygen (see page 3, lines 4-6) and therefore, the prior art combination is also seen to teach a package having a valve that is configured to allow the internal atmosphere within the internal chamber to vent through the open check valve until a pressure within the liner stabilizes with ambient, thus causing the check valve to occupy the closed state, and the internal chamber having an oxygen concentration of less than 1% by volume after depositing the dry ice and food in the internal chamber.”  
Since Spangelo teaches the use of a check valve and where the package has any residual oxygen removed, Spangelo is seen to encompass having less than 1% oxygen within the internal chamber.  That is, it would have been obvious that “venting out any residual oxygen” as recited by Spangelo reads on removal of the presence of any oxygen within the chamber and therefore would read on “an oxygen concentration that is less than 1% by volume.”   The specific time period by when the oxygen concentration was less than 1% by volume would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on known factors such as the particular volume of the container, the headspace and the amount of sublimating dry ice that was also deposited into the container.
Regarding claim 17, since the claim is directed to a product and not the method of making the product and as Spangelo teaches that the package is also configured to vent out any residual oxygen (see page 3, lines 4-6), the prior art is seen to teach a package that is substantially similar to that claimed.   Claim 15 can be construed to recite an open package that is capable of being closed.  In this regard, it would have been obvious that such an open package would have had ambient air within the package prior to closing, and therefore would have comprised at least 19% oxygen by volume.
Regarding claim 18, since the claim is directed to a product and not the method of making the product and as Spangelo teaches that the package is also configured to vent out any residual oxygen (see page 3, lines 4-6), the prior art is seen to teach a package that is substantially similar to that claimed.  Regarding the particular size and quantity of perforations, it is noted that Hartman teaches that the venting layer can have a degree of porosity and therefore teaches a size and number of perforations because the perforated layer can be used to provide at least 5-25 cubic feet per minute of air to flow across the perforated layer.  The particular number and size of the perforations of the one or more perforated films would thus have been obvious to one having ordinary skill for the purpose of controlling the amount of air that can be moved across the perforated film for venting to the exterior of the package.
Regarding claim 23, in view of Vitallo, the combination teaches the outer barrier comprises a plurality of flaps positioned co-circumferentially on the dome (see figure 10a-c for instance).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Fallgren (WO 2017078587) and Malone (US 20020081041).
Claim 5 differs from the combination applied to claim 1 in specifically reciting, an assembly comprising the package of claim 1 disposed in an outer bin, the outer bin being made from at least one of metal and cardboard.
However, Fallgren teaches in figure 63A that the container (20 - i.e. the flexible bags) can be placed into a rigid container, which would thus have had a base and side walls.  
To modify Spangelo and to place the flexible bags into an outer container would have been obvious to one having ordinary skill in the art for transporting the flexible containers in a protective outer container.   Further regarding the bin being made from at least one of metal and cardboard, Malone teaches outer containers for shipping that have been conventionally made from materials such as cardboard (see paragraph 40).  
To thus modify the combination and to use a cardboard container would have been an obvious matter of engineering and/or design, based on conventional materials used for the purpose of shipping foods.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Mizuno (US 5989608)
Regarding claim 8, Hartman teaches the peripheral adhesive is between ambient and the liner (see figure 10, item 150, 154; figure 21A, item 250, 254). 
Claim 8 differs in specifically reciting that the peripheral adhesive is also between ambient and the central inner barrier.
However, Mizuno teaches an adhesive layer (figure 9A, item 54) that is positioned between ambient and the liner (12, 32, 42) and is between ambient and the central inner barrier layer (figure 9A, item 58 - gas-permeable film).  To thus modify the combination, which already suggests two layers of adhesive for attachment of the outer layer and inner layers to the liner (see figure 10, item 150, 154; figure 21A, item 250, 254) and to use a single layer as taught by Mizuno would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another both recognized for securing a valve to a packaging.  Additionally, to position Hartman’s central inner barrier such that it is internal to the adhesive would have been obvious to one having ordinary skill in the art, in view of Mizuno, because Mizuno teaches this has been a conventional position for a similar structure used for performing a similar function.

Claims 9, 10 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Kendrick (US 2688979) or Stull (US 20030189067).
Regarding claim 9, in view of Vitallo, as discussed above with respect to claim 1, the combination teaches that “the rigid outer barrier comprises a peripheral base and a dome, the dome comprising a plurality of flaps.”
Regarding the limitation of, “each flap being configured to stop against a closing surface on the dome,” since Vitallo’s outer barrier has flaps that abut each other, the flaps are seen to be configured to stop against a closing surface on the dome.  It is further noted however, that Kendrick also teaches multiple flaps (figure 3, item 18) which have flat end faces (figure 4) and where there is a static closing face on the dome (see figure 7, item 24) against which the end faces of the flaps are sealed (see figures 7-7a).  Kendrick teaches that this can be advantageous for ensuring that the closing of the flaps of the one-way valve are adequately sealed (see column 6, lines 1-24; column 9, lines 1-21).   Stull also teaches dome shaped valve structures (see figure 5), which can be one-way air passage valves (paragraph 15) and where there can be a plurality of flaps, (see figure 10, item 1048 is the closed position of the flap) have an end face that seals against a closing face on the dome (see figure 10, item 1050 is the open position of the flaps).  It is noted that Hartman teaches in figure 13C and 13D, additional variations of the flaps 142,144, which would move from a closed to an open position and which comprise an end face that would seal against a face on the dome.   
Modification of the combination to provide such closing surfaces would have been obvious to one having ordinary skill in the art to ensure sealing contact and the requisite closing of the flaps.
Regarding claim 10, in view of Hartman, Vitallo, Kendrick and Stull, the combination teaches, “wherein each flap is formed by a slit cut into the dome and each flap is configured to open by hinging about a crease defined in the dome, and each flap is biased by an internal spring force toward a closed position where the flap is stopped against the closing surface.”  That is, Hartman and Vitallo teach one-way valves that are to remain closed until the desired pressure results in the valve opening, thus teaching a valve that is configured to open by hinging about a crease defined the dome, and where the flaps are biased toward a closed position. 
Further regarding claim 24, it is noted that the combination as applied to claim 1 teaches that the outer barrier comprises a plurality of flaps configured to move from a closed position to an open position.  
Regarding each flap of the plurality of flaps comprising an end face configured to seal against a closing face on the dome, the combination as applied to claim 1 teaches each flap comprising an end face.  
Further regarding the end faces sealing against a closing face on the dome, it is noted that Stull teaches dome shaped valve structures (see figure 5), which can be one-way air passage valves (paragraph 15) and where there can be a plurality of flaps, (see figure 10, item 1048 is the closed position of the flap) have an end face that seals against a closing face on the dome (see figure 10, item 1050 is the open position of the flaps).  Kendrick also teaches multiple flaps (figure 3, item 18) which have flat end faces (figure 4) and where there is a static closing face (see figure 7, item 24) against which the end faces of the flaps are sealed (see figures 7-7a).  Kendrick teaches that this can be advantageous for ensuring that the closing of the flaps of the one-way valve are adequately sealed (see column 6, lines 1-24; column 9, lines 1-21).   It is noted that Hartman teaches in figure 13C and 13D, additional variations of the flaps 142,144, which would move from a closed to an open position and which comprise an end face that would seal against a face on the dome.   To thus modify the combination and use another type of flap structure, would have been an obvious matter of engineering and/or design based on known domed, one-way valve structures.
Regarding claims 25-26, in view of Stull, such as at figure 5 and figure 10, item 1048,1050; and Hartman at figures 13C and 13D, the combination teaches end faces of the flaps as flat surfaces and the combination teaches that the closing face on the dome is static.  That is, the portion against which the flaps close, as taught by Hartman and Stull are seen to be static elements that would have been part of the domed outer barrier.

Claims 9-10 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Klimak (US 3245428).
Regarding claim 9, in view of Vitallo, as discussed above with respect to claim 1, the combination teaches that “the rigid outer barrier comprises a peripheral base and a dome, the dome comprising a plurality of flaps.”
Regarding the limitation of, “each flap being configured to stop against a closing surface on the dome,” since Vitallo’s outer barrier has flaps that abut each other, the flaps are seen to be configured to stop against a closing surface on the dome.  It is further noted however, that Klimak evidences positioning closing surfaces (see figure 2, item 12) for check valves, where the closing surfaces abut the flaps (11) for providing sealing contact and positioning in relation to each other (see column 3, lines 9-29). 
Modification of the combination to provide such closing surfaces would have been obvious to one having ordinary skill in the art to ensure sealing contact and the requisite closing of the flaps.
Regarding claim 10, in view of Hartman, Vitallo and Klimak, the combination teaches, “wherein each flap is formed by a slit cut into the dome and each flap is configured to open by hinging about a crease defined in the dome, and each flap is biased by an internal spring force toward a closed position where the flap is stopped against the closing surface.”  That is, Hartman and Vitallo teach one-way valves that are to remain closed until the desired pressure results in the valve opening, thus teaching a valve that is configured to open by hinging about a crease defined the dome, and where the flaps are biased toward a closed position. 
Regarding claim 24, the combination as applied above to claim 9 teaches that the outer barrier comprises a plurality of flaps configured to move from a closed position to an open position.  Each flap, as taught by Vitallo and Klimak comprises an end face configured to seal against a closing face on the dome.  For instance, Klimak teaches support element (12) which can be construed as part of the dome, and where an end face of the flap seals against a closing face on the dome.
Regarding claim 25, the claims do not limit what can be construed as “an end face.”  As such, in view of Klimak, the face of the flap that contacts the support element 12, can be construed as an end face, and the support element 12 can be construed as “a closing face on the dome.” 
Regarding claim 26, Klimak’s closing face 12 can be construed as being static.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 15 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Locke (US 5236728) Fallgren (WO 2017078587) and Malone (US 20020081041).
Regarding claim 16, it is noted that the claim differs from the combination applied to claim 15 in specifically reciting, wherein a weight of the food is sufficient to rip the flexible liner.  It is noted however, that ripping the flexible liner would also have been a function of the particular type and amount of food placed within the liner.  Nonetheless, Locke evidences that foods can indeed rip flexible liners (i.e. bags)(see column 1, lines 36-50).   Therefore, it is not seen that patentability can be predicated on the particular quantity of food to be packaged, where such a modification would have been an obvious matter of engineering and/or design.
Nonetheless, it is noted that Fallgren teaches that it has been notoriously conventional to place packages similar to that of Spangelo into an outer rigid container (see figure 63A) and Malone teaches that rigid outer containers can provide protection for food liners placed therein (see paragraph 40).
Therefore, to modify the combination and to package a quantity of food that could rip the liner would have been an obvious matter of engineering and/or design based on the desired amount of food to be packaged within the liner.  In view of this, it would have been obvious to one having ordinary skill in the art to modify Spangelo and use a rigid outer container for the purpose of protecting the flexible liner having food contained therein and would thus have facilitated allowing for additional quantities of food within the liner.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 15 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Morris (US 20060013929), Barshak (US 20140134303) and Fallgren (WO 2017078587).
Regarding claim 19, the claim differs from the combination applied to claim 15 in specifically reciting, “further comprising a bin that includes a bottom and a plurality of side walls, the packaging being positioned in the bin prior to the dry ice and food being deposited in the internal chamber, the food being deposited into the packaging as raw and at a refrigerated temperature, the dry ice flash freezing the food, wherein the food has never been frozen prior to being deposited into the packaging.”  
However, regarding the food being raw and flash frozen, Morris evidences that raw foods that are flash frozen can be advantageous for extending shelf-life and while locking in the flavors (see paragraph 52 - raw fish; paragraph 63).  Barshak also teaches that meat can be fresh and subsequently flash frozen (paragraph 36-40 - where fresh lobster - i.e. raw lobster - is flash frozen).  
As Spangelo is not seen to be limiting regarding the particular type of food, to thus package flash frozen food would have been obvious for the purpose of extending the shelf-life while also avoiding cell membrane damage and preserve flavor. 
Claim 19 differs from this combination in reciting, that food package comprises the packaging in a bin comprising a bottom and a plurality of side walls.
However, Fallgren teaches in figure 63A that the container (20 - i.e. the flexible bags) can be placed into a rigid container, which would thus have had a base and side walls.  To modify the combination applied to claim 15 and to place the flexible bags into an outer container would have been obvious to one having ordinary skill in the art for transporting the flexible containers in a protective outer container.  
Regarding the packaging being positioned in the bin prior the dry ice and food being deposited in the internal chamber and the food being deposited at a refrigerated temperature and the dry ice flash freezing the food, as the claim is directed to a product and not the method of making the product, the combination is seen to teach the structure implied by the claim, which is a bin that includes packaging that comprises dry ice and food, where the food is a flash frozen food.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 19 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of House (US 1674724) and Bangs (US 2149412) and as evidenced by the definition of “about.”
Regarding claim 20, it is seen that Figure 67 of Fallgren can be construed to teach the flexible liner can be construed as being positioned about (i.e. in the vicinity, near) “a top perimeter” of the bin, the top perimeter being defined by top surfaces of the plurality of side walls.  (see the enclosed definition of “about”).  Furthermore, in view of figure 67 of Fallgren, positioning the flexible liner “about a top perimeter of the bin” would have been an obvious rearrangement of parts, where simply moving the flexible liner closer to a sidewall of the bin would have resulted in the flexible liner being positioned “about” a top perimeter.   Furthermore, positioning the flexible liner about a top perimeter would also have been a function of the specific size of the bin; and as such, matters of proportion are not seen to provide a patentable distinction over the prior art combination which already suggests a flexible liner about a top perimeter of the bin.  
Nonetheless, it if further noted that House discloses a flexible liner (figures 1-3, item 3, 4) which is within a bin and where the liner is “positioned about a top perimeter of the bin.”  Bangs also teaches a flexible liner (figure 1, item 10) for a food package, where the liner can be positioned about a top perimeter of a bin (see figure 1, item 1).  Modification of the combination to position the inner liner about a top perimeter of the bin would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on the desired size of the flexible liner comprising the food, and the particular desired size of the flexible liner to the bin within which it can be placed. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Hoffman (US 20130048125).
Regarding claim 21, Spangelo already teaches that the packaging having the check valve can relieve pressure within the package and therefore is seen to teach a package that can be equilibrated with ambient (see at least, page 3, lines 4-6).  
Fallgren further teaches that there should not be any significant pressure built up in the bag and therefore also suggests that the package is capable of having an internal pressure stabilized with ambient (see page 52, lines 7-11).  Fallgren teaches that the bin can be subsequently closed (see figure 64 and page 119, lines 15-25).  Because the combination further teaches a check valve to prevent gas from entering the package, it would have been obvious to one having ordinary skill in the art to that the package is also capable of stabilizing the pressure inside the liner based on the desired internal pressure within the liner.  Additionally, Hoffman further evidences one way pressure valves that open when there is a pressure differential and then close when the pressure differential no longer exists (see paragraph 110 - pressure differential of less than about 0.4psig).  Thus, Hoffman is seen to encompass stabilizing pressure with ambient.  Modification of the combination to have the sealed packaging that can be equilibrated with ambient would have been obvious to one having ordinary skill in the art for the purpose of maintaining a particular pressure within the package.   
Regarding the bin comprising a closing flap configured to close the packaging inside the plurality of side walls, Fallgren further teaches that the bin comprises a closing flap (see figure 65A - where the lid can be construed as a closure flap).  Alternatively, Fallgren also teaches closure elements such as that shown in figure 51A, item 5170A, which is a tape (page 79, lines 9-12) that can be construed a as closing flap, that is also configured to close the packaging inside the bin.  Bangs, as applied to claim 20 also teaches a bin having closure flaps (see figure 1, item 4).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 19 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Brown (US 5354569) and Bowden (US 20080134640).
Regarding claim 22, it is noted that the structure imparted by the claim is seen to be a first bin enclosing a first packaging and a second bin enclosing a second packaging, both of which are shrink wrapped on a pallet. 
Regarding claim 22, to provide a second bin similar to that taught by the combination applied to claim 19 would have been obvious to one having ordinary skill in the art, as a duplication of the same package.  Nonetheless, since Brown teaches stacking (see the abstract, figure 1; column 3, lines 53-63), it would have been obvious to have provided a second bin in a similar manner as a first bin for stacking similar packages so as to reduce the storage footprint of multiple of the same packages.
Claim 22 differs in specifically reciting mounting the first and second bin on a pallet and shrink wrapping the pallet.
However, Bowden teaches that it has been conventional to use a pallet to facilitate the transport of goods and to protect goods from damage (see paragraph 3) and further where the stacked containers (see figure 9) can be shrink wrapped (see paragraph 69) to tightly seal and secure the goods.
To modify the combination to stack similar bins on a pallet and then shrink wrap the pallet would have been obvious to one having ordinary skill in the art, for the purpose of keeping the bins stable during transport.

Response to Arguments
On pages 8-10 of the response, Applicant urges that Hartman does not teach that the central inner barrier and the rigid outer barrier have different material compositions.  Applicant urges that it is not clear whether the rejection alleges that item 292 or item 230 or a combination discloses the inner barrier of claim 1 since both elements of Hartman are discussed.  Applicant urges that if Office Action alleges that item 230 is the claimed central inner barrier, then the rejection is in error because Hartman describes item 230 and item 144 as being of similar materials on paragraph 66-67.
It is noted that the claims do not limit the particular material of “an inner barrier.”  Therefore, both item 130 of figure 10 together with item 292 of figure 21A of Hartman can be construed as being part of “an inner barrier.”  This is further supported by the “comprising” claim language:  “The inner barrier comprising a peripheral adhesive and a central inner barrier comprising one or more layers of perforated film….”  It is further noted that as presented in this Office Action, item 130 of figure 10 together with item 292 figure  21A can be construed as “a central inner barrier” with item 140/144 as the rigid outer barrier.  Because Hartman teaches that the outer layer 132/140/144 can be of a variety of differing polymer materials (paragraph 66) and because Hartman also teaches that the vent layer can be made from differing polymeric materials, Hartman thus teaches that the central perforated inner barrier has a different material composition than the rigid outer barrier layer.  Because materials are similar is not seen to exclude that the materials are still of a different material composition.

On page 11 of the response, Applicant urges that Vitallo does not include an inner barrier as claimed and there is no reason that one of ordinary skill in the art would have modified the cover of Harman to form a dome.  Applicant urges that Vitallo teaches away from using additional structures in its valve because Vitallo states a reduced cost of manufacture and increased simplicity of use compared to the prior art, and that the design of the one way valve allows the valve to automatically close upon release of pressure by the sure and therefore does not require affirmative or additional steps by the user.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that Hartman teaches that the vent layer allows for gas to escape while preventing non-gas material such as liquid from escaping from the bag (paragraph 51).  Therefore, Hartman provides a desirable function for the vent layer.  Comparing figure 12D of Hartman to figure 10a-10c of Vitallo, it would have been obvious to one having ordinary skill in the art that both Hartman and Vitallo teach a similar type of a check valve having a plurality of flaps that open as a result of pressure being applied to one side of the flap.  Therefore, it is maintained that both Vitallo and Hartman teach a similar type of valve structure where modification of Hartman in view of Vitallo’s teachings would have been an obvious substitution of one type of one-way valve having a plurality of flaps, for another, both recognized for performing a similar function. The fact that Vitallo does not teach an inner barrier is not seen to teach away from modification of Hartman’s outer barrier with that of Vitallo.
On page 12 of the response, Applicant urges that, Claim 1 recites that the central inner barrier can operate to permanently seal the check valve in the closed state when localized heat is applied to the check valve.”  Applicant urges Office Action does not provide any reason why one of skill in the art would ignore the express advantage of the design of Vitallo and modify the individual structures to arrive at Applicant’s claimed invention.
These urgings are not seen to be sufficient for the reasons discussed above.  Further regarding the central inner barrier operating to permanently seal the check valve in the closed state, it is noted that this is seen to be an intended use that the prior art would have been capable of performing.  The claim is directed to a product and not the method of using or making the product and the limitation of “when localized heat is applied to the check valve” is not seen to impart any additional structure to the claim but rather is directed to an intended use of the claimed package.

On pages 12-13 of the response, Applicant urges that at paragraph 52, Hartman teaches that the cover only serves to guide escaping gas and may not be needed and therefore, Hartman and Vitallo are not performing similar functions such that it would not have been obvious to have substituted the features of Hartman for Vitallo.
This urging is not seen to be sufficient to overcome the rejections as presented in this Office Action.  As discussed above, Hartman at figures 9, 10 and 12D clearly teaches a central inner barrier comprising a perforated film and a rigid outer barrier that has a flapped vent structure that is similar to that suggested by Vitallo.  

On page 14-15 of the response, Applicant urges that the seal of Klimak is not a check valve and would not function as a check valve and therefore one having ordinary skill in the art would not have used Klimak to modify a check valve.
These urgings are not seen to be sufficient in view of the rejections as presented in this Office Action.  It is noted however, that Klimak still teaches flaps of a valve structure, where the support elements 12, are advantageous for ensuring that the flaps of the membrane return into sealing contact with each other (see column 3, lines 25-30).  Such a structure would have been equally advantageous for the check valves taught by the prior art, for the similar purpose of ensuring proper seating of the flaps. 

Further on page 15, with respect to claim 10, Applicant reiterates the above urgings.
These urgings are not seen to be sufficient to overcome the rejections for the reasons presented above.

On pages 16-18 of the response, Applicant reiterates the above remarks with respect to the rejection of the remaining claims.
These urgings are not seen to be sufficient for the reasons already presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170234446 discloses flaps of a valve that abut a static closing element (see figure 2A-2C, item 22, 40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792